SANDSTROM, Justice,
concurring.
[¶ 13] I agree with Justice Maring’s opinion.
[¶ 14] I write separately to note that the Rules of Evidence apply to hearings such as this one.
[¶ 15] The North Dakota Rules of Evidence are adopted and amended under the quasi-legislative authority granted the Supreme Court by the North Dakota Constitution: “The supreme court shall have authority to promulgate rules of procedure, including appellate procedure.... ” N.D. Const, art. 6, § 3.
[¶ 16] Rule 101, N.D.R.Ev., provides:
These rules govern proceedings in the courts of North Dakota, to the extent and with the exceptions stated in Rule 1101.
[¶ 17] Rule 1101, N.D.R.Ev., provides in part:
(a) Courts and Magistrates. These rules apply to all courts and magistrates of this State.
[[Image here]]
(d) Rules Inapplicable. The rules, other than those with respect to privileges, do not apply in the following situations:
[[Image here]]
(3) Miscellaneous Proceedings.... [Detention hearings, transfer and dis-positional hearings in juvenile court....
[¶ 18] The juvenile courts are courts of North Dakota to which the Rules of Evidence apply with the exceptions stated. None of the exceptions apply here.
[¶ 19] Dale V. Sandstrom